Before
DRUMMOND, District Judge.
The charge of the judge was against the positions above taken. His honor said to the jury; “The simple question.is, has there been a failure on the part of the claimant to comply with the law in section 26 of said act, in regard to keeping his books as rectifier? It is clear that it is not the intent of the law that each rectifier or distiller shall be furnished with copies of the regulations and requirements. He must take proper pains to ascertain what the rules and regulations are. He must keep the book showing the facts required in the section referred to, even though the commissioner has prescribed nothing on the subject; and that a failure to keep a correct book under circumstances which indicate that it was through intent or gross negligence, would subject the party to the penalties of both fine and forfeiture prescribed in said section.”
Verdict for the government.